—Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered July 17, 1990, convicting defendant, upon his plea of guilty, of attempted murder in the second degree, criminal use of a firearm in the first degree and criminal sale of a con*247trolled substance in the second degree and sentencing him to concurrent terms of imprisonment of 8 Vs to 25 years on the attempted murder count and 10 to 20 years on the firearm use count to be served consecutively to a term of 3 years to life imprisonment on the drug sale count, unanimously modified, on the law, the facts and in the exercise of discretion, in the interest of justice, to the extent of directing that all the sentences imposed run concurrently and the judgment is otherwise affirmed.
We find the imposition of consecutive sentences, in the circumstances of this case, to have been unwarranted. Concur —Murphy, P. J., Kupferman, Asch, Williams and Tom, JJ.